TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00090-CR


Anthony Charles Adams, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 59518, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 Following our May 15, 2008 opinion and judgment affirming Adams's conviction,
his counsel filed a motion to permanently abate this appeal because of Adams's death.  See Tex. R.
App. P. 7.1(a)(2).  The State, advising that it has confirmed Adams's death, has no objection to the
abatement under rule 7.1(a)(2).  We grant the motion, withdraw the opinion and judgment of this
Court dated May 15, 2008, and permanently abate this appeal.


						_____________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Puryear and Pemberton
Permanently Abated
Filed:   June 6, 2008
Do Not Publish